 


114 HR 5715 RH: No Ex-Im Assistance for Terrorism Act
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 642
114th CONGRESS2d Session
H. R. 5715
[Report No. 114–819]
IN THE HOUSE OF REPRESENTATIVES

July 11, 2016
Mr. Roskam (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Financial Services


November 14, 2016
Additional sponsors: Mr. Pompeo, Mr. King of New York, Mr. Tiberi, Mr. Holding, Mr. DesJarlais, Mr. Diaz-Balart, Mr. Kelly of Pennsylvania, Mr. Schweikert, and Mr. Zeldin


November 14, 2016
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Omit the part struck through and insert the part printed in italic




A BILL
To prohibit the Export-Import Bank of the United States from providing financing that would benefit Iran.
 
 
1.Short titleThis Act may be cited as the No Ex-Im Assistance for Terrorism Act.  2.Prohibition on Export-Import Bank financing that would benefit IranSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following: 
 
(14)Prohibition on financing that would benefit Iran 
(A)Direct financingThe Bank shall not guarantee, insure, or extend (or participate in an extension of) credit in connection with any transaction with respect to which credit assistance from the Bank is first sought after the effective date of this paragraph by— (i)the Government of Iran or an entity owned or controlled by the Government of Iran; or 
(ii)an entity created under Iranian law, or a foreign subsidiary of such an entity.  (B)Indirect financingThe Bank shall not guarantee, insure, or extend (or participate in an extension of) credit in connection with any transaction with respect to which credit assistance from the Bank is first sought after the effective date of this paragraph involving— 
(i)an entity for the purpose of a transaction involving the Government of Iran or an entity referred to in subparagraph (A); or  (ii)a non-United States entity that, in the 5-year period ending with the date of the enactment of this paragraph, has leased or re-exported sold aircraft to the Government of Iran or an entity referred to in subparagraph (A) in contravention of United States law, or a subsidiary or controlling parent of such a non-United States entity. 
(C)Cancellation of approved financingThe Bank shall cease the provision of financial assistance approved by the Bank in connection with a transaction with respect to which credit assistance from the Bank is first sought approved after the effective date of this paragraph, on finding that the assistance has facilitated the export or re-export export, sale, or lease of an aircraft to Iran an entity referred to in subparagraph (A), and shall seek immediate recovery of any amount provided by the Bank in connection with the transaction..    November 14, 2016 Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 